Citation Nr: 1236027	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  04-40 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for gouty arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to October 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection for gouty arthritis and assigned an initial 20 percent disability rating.  (A separate 10 percent rating was later awarded for the left elbow in September 2005; this rating has not been appealed, so the references in the decision below to gouty arthritis should be read to include gouty arthritis except in the left elbow.)

The Board subsequently remanded the case in August 2011 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice, obtain records of the Veteran's treatment from VA providers, provide the Veteran with a VA examination, and then re-adjudicate the claim.  The AOJ sent the Veteran the required notice via an August 2011 letter, obtained current VA treatment records, and scheduled the Veteran for a VA examination, which was conducted in September 2011, with an addendum added in August 2012.  The Veteran was then provided a supplemental statement of the case (SSOC) in August 2012, in which the AOJ again denied the Veteran's service connection claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As the appeal of the Veteran's claim for an initial rating in excess of 20 percent for gouty arthritis emanates from his disagreement with the initial 20 percent rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDING OF FACT

For the entirety of the claim period, the Veteran's gouty arthritis has been manifested by one or two exacerbations a year in a well-established diagnosis; symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times per year have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected gouty arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.  

In this respect, through August 2003 and August 2011 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  Additionally, it should be noted that once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case, which were done in this case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

The Board also finds that the August 2003 and August 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned August 2003 and August 2011 notice letters.  The Board further notes that notice regarding an award of an effective date and rating criteria was provided in a letter sent to the Veteran in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v, 19 Vet. App. 473, aff'd, Hartman, 483 F.3d 1311.  In addition, the Veteran was given the opportunity to respond following the August 2003, March 2006, and August 2011 notice letters.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Records from the Veteran's treatment at the VA San Diego Healthcare System have been associated with the claims file.  In addition, the Veteran was provided VA examinations in February 2005, November 2008, and September 2011, with an addendum added in August 2012; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence; he and his representative have provided written argument in support of his appeal, and he has testified before the undersigned Veterans Law Judge.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his service-connected gouty arthritis is more disabling than reflected by the 20 percent rating initially assigned.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The Board further notes that when evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

Relevant evidence of record consists of the Veteran's ongoing treatment at the VA San Diego Healthcare System, as well as VA examinations provided in February 2005, November 2008 and September 2011.  The Veteran has also submitted statements in support of his claim and testified before the undersigned Veterans Law Judge at a hearing in April 2011.  Records from the Veteran's ongoing treatment with VA providers document that the Veteran stated at a September 2004 treatment visit that he was experiencing gout flares every month lasting three to four days at a time, but that the flares were not severe and were well controlled with medication.  Similarly, in January 2005, he reported that his last severe attack of gout was in March 2004.  Records from later in 2005 show that the Veteran reported a severe gout attack in April 2005; he noted at a June 2005 treatment visit that that had been his "first attack in several months," although he was experiencing mild flares approximately every month.  At a November 2005 treatment visit, the Veteran reported one full-blown gout attack since September of that year.  

Similarly, in March 2006, the Veteran reported that he had "good control of [his] gout flares" and that he had experienced three mild flares since November 2005, but no "big attacks" for a long while.  The Veteran was noted to have experienced a gout attack in February 2006, but he reported in January 2007 that he had not experienced any flares for eight months and that his last severe gout attack was four to five years prior.  He was not again seen for treatment of a gout attack until April 2009, at which time he reported a mild flare several months prior that was managed with medication.  A February 2010 treatment visit indicates that the Veteran reported no flares for the past six to seven months, although he was seen in March 2010 for an acute gout attack, which required a doctor's note for one day off of work.  He was again seen in October 2010 for an acute gout flare in his right ankle and knee that had lasted for five days and caused some limitation of motion.

The Veteran was provided VA examination in February 2005.  At that time, he reported that the medication he had been prescribed to treat his gouty arthritis of the lower extremities was resulting in milder attacks that occurred approximately every other month, lasting four to seven days at a time.  The examiner specifically noted that he had experienced no incapacitating episodes in the prior 12 months.

The Veteran underwent further VA examination in November 2008 to assess the current severity of his disorder.  Report of that examination reflects that the Veteran complained of pain in his feet, ankles, and knees secondary to flare-ups of gouty arthritis, although he stated that he had "not had an attack recently."  The Veteran further reported that his flare-ups had become less severe because of the medication he had been prescribed.  He reported experiencing flare-ups in his feet approximately every three to four months, and in his knees every three to four weeks, that caused pain, weakness, stiffness, swelling, heat, and lack of endurance in his feet, ankles, and knees.  The Veteran stated, however, that he had no problems with the joints outside of acute attacks.  The Veteran further noted that when he experienced flare-ups, he would call in sick to work for several days.  However, the Veteran further stated that he had not experienced an "attack" for the previous year to year-and-a-half.  Physical examination found no limitation of motion or pain on motion, and the examiner noted that the Veteran had no functional limitations with his activities of daily living except during a gouty attack, at which time he experienced mild to moderate functional limitation.

Pursuant to the Board's August 2011 remand, the Veteran again underwent VA examination in September 2011, with an addendum added in August 2012.  Report of that examination reflects that the Veteran reported being employed in a "physically active job" in which much of his day was spent standing and walking.  He was noted to take medication daily and reported experiencing at least five acute episodes per year involving his toes, ankles, knees, and occasionally his right elbow and lasting on average four to five days per attack.  He stated that he was usually able to continue working through such flares, although he would limit his standing and walking.  The Veteran stated that he experienced severe attacks requiring bed rest approximately once per year.  He stated that his most recent attack occurred in July 2011 and required him to miss one day of work.  The examiner noted that during attacks the Veteran experienced pain and swelling in affected joints, limiting range of motion, but that he experienced no limitation of the joints between attacks.  No weight loss, anemia, or any other constitutional symptoms were noted.  The examiner concluded that "there are no physical effects of gout except for joint pain, swelling, and decreased range of motion due to pain during an acute attack.  At all other times the Veteran does not have joint symptoms or limitations."  Physical examination of the Veteran's toes, ankles, knees, and right elbow was normal.  Radiological evaluation showed mild osteoarthrosis in the ankles and right foot, with normal knees, right elbow, and left foot.  The examiner concluded that the Veteran's joints displayed no specific changes attributable to gout.  In the August 2012 addendum opinion, a second VA examiner clarified that the changes seen on radiological evaluation are a co-occurring but separate disease process unrelated to the Veteran's service-connected gouty arthritis of the lower extremities.

The Veteran has also submitted multiple statements to VA and testified before the undersigned Veterans Law Judge at a hearing in April 2011.  At that hearing, the Veteran reported that he continued to be employed but missed work an average of five to six times per year on account of acute gout attacks.  He stated that whenever he missed work, he sought a doctor's note from his VA treatment providers.  He stated that during flares he experienced pain, swelling, and heat in his toes, knees, and ankles and would on occasion need to use crutches.  

The Veteran's gouty arthritis of the lower extremities has been evaluated as 20 percent disabling as an active process under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which provides that gouty arthritis should be rated under Diagnostic Code 5002, which in turn provides that the disability may be rated as an active process or on the basis of chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2011).  For an active process, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2011).  

When rating gouty arthritis based on its chronic residuals, Diagnostic Code 5002 permits evaluation based on limitation of motion or favorable or unfavorable ankylosis of specific joints affected, consistent with applicable rating criteria.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Id.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A Note to the Code provides that the rating for active-process gouty arthritis cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

Upon review of the relevant medical evidence, the Board finds that a higher rating is not warranted for the Veteran's service-connected gouty arthritis of the lower extremities.  In this case, the Board finds that the medical evidence of record documents that the Veteran carries a well-established diagnosis of gout and that the evidence tends to establish that he suffers one to two exacerbations of gout per year.  In that connection, the Board notes that VA treatment records document flare-ups in March 2004, April and September 2005, February 2006, April 2009, March 2010, and October 2010.  However, the Board notes that the evidence fails to show that the disorder causes definite impairment of health or incapacitating exacerbations occurring three or more times per year.  In that connection, the Board notes that the flares requiring treatment occurred, at most, twice per year in 2005.  Further, the Veteran's VA examiners have not found him to experience any impairment of health when not experiencing an acute attack; to the contrary, the February 2008 VA examiner noted that the Veteran had no symptoms when not experiencing a flare.  Similarly, the September 2011 VA examiner found the Veteran to experience no weight loss, anemia, or any other physical symptoms except during an attack.

The Board acknowledges that the Veteran has reported that he experiences flares of gout that require him to miss work five to six times per year.  However, the evidence does not establish that these flares are incapacitating in nature.  In that connection, the Board acknowledges that Diagnostic Code 5002 does not provide a definition for an "incapacitating episode."  However, under the same regulation governing the evaluation of musculoskeletal disabilities, 38 C.F.R. § 4.71a, an "incapacitating episode" is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  In the instant case, the Veteran has not been shown to suffer more than two incapacitating episodes per year, as defined by VA regulations, due to his service-connected gouty arthritis of the lower extremities.  Although the Board does not doubt that the Veteran experiences flare-ups of pain due to gout, instances in which he has been incapacitated or been shown to have been unable to walk or ambulate do not amount to more than two per year, as evidenced by the Veteran's VA treatment records showing, at most, two treatments for acute flares of gout per year.  Further, the Veteran himself reported to the September 2011 VA examiner that he experienced incapacitating episodes that required him to miss work only once per year.  Thus, without further evidence of incapacitating exacerbations of gout occurring three or more times per year, the Board finds that a 40 percent rating is not warranted.

In sum, the evidence of record shows that, for the entirety of the claim period, a disability rating in excess of 20 percent for the Veteran's service-connected gouty arthritis is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of an assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected gouty arthritis of the lower extremities, without consideration of other disabilities, has otherwise rendered impractical the application of the regular schedular standards.  To the contrary, the September 2011 VA examiner specifically noted that the Veteran continued to maintain full employment in a physically demanding job.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  In this case, the symptoms the Veteran experiences are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that an initial rating higher than 20 percent for gouty arthritis is not warranted.  This is so for the entirety of the claim period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5002, 5017 (2011).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for gouty arthritis is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


